Citation Nr: 0909231	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, to include the issue of whether the RO committed 
clear and unmistakable error (CUE) in failing to adjudicate a 
pending claim for a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1940 to May 1945, 
and from October 1948 to December 1963.  He died in September 
2005.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 2006 and January 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

It appears that the appellant has raised the issue of her 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1110, based upon the cause of death being 
related to service or service-connected disability.  This 
issue, which has not been formally adjudicated by the RO, is 
referred to the RO for appropriate action.  The Board has no 
jurisdiction over this claim at this time.  38 U.S.C.A. 
§ 7104.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1940 to May 
1945, and from October 1948 to December 1963.

2.  The Veteran died on September [redacted], 2005 with the immediate 
causes of death identified as cardiac arrest due to coronary 
artery disease, with metastatic prostate cancer identified as 
another significant condition contributing to death but not 
resulting in the underlying cause.

3.  The cause of the Veteran's death did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, it is not the result of an event that was not reasonably 
foreseeable, and is not attributable to a failure by VA to 
timely diagnose and treat metastatic prostate cancer.

4.  An unappealed RO rating decision in September 1990, which 
denied an increased rating for service-connected disability, 
is final and there is no basis to revise or reverse this 
decision on the basis of CUE.

5.  The Veteran died more than 5 years following his 
separation from active service, and was not receiving or 
entitled to receive compensation at the 100 percent rate for 
the 10-year period immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for an award of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1310, 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.312, 3.361 (2008).

2.  The criteria for an award of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107, 5109A (West 2002); 38 C.F.R. 
§§ 3.22, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC under 38 U.S.C.A. § 1151

DIC may be awarded to a veteran's spouse, children, or 
parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  In order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  Id.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service.

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service-connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the appellant's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that such evidence supports the 
findings necessary to substantiate the claim.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The Veteran died on September [redacted], 2005.  As noted above, his 
death certificate identifies the immediate causes of death as 
cardiac arrest due to coronary artery disease, with 
metastatic prostate cancer identified as another significant 
condition contributing to death but not resulting in the 
underlying cause.

In pertinent part, the Veteran underwent a transurethral 
resection of prostate (TURP) at a private hospital in October 
1989.  A biopsy specimen returned a diagnosis of prostatic 
adenocarcinoma.  

Thereafter, the Veteran received both private and VA 
treatment for his genitourinary symptoms.  VA clinical 
records in 1990 reflect treatment for chronic renal failure 
(CRF) secondary (2°) to benign prostatic hypertrophy (BPH).  
The Veteran had subsequent treatment for diseases such as 
hypertensive cardiovascular disease, cardiomegaly, urinary 
tract infection (UTI), chronic obstructive pulmonary disease 
(COPD), gout, degenerative joint disease of the lumbar spine, 
basal cell carcinoma, adult onset diabetes mellitus (AODM), 
peripheral neuropathy, peripheral vasculopathy and elevated 
lipids.  In October 1992, the Veteran was noted to be cancer 
of the prostate (CAP) stage A requiring routine prostate 
specific antigen (PSA) monitoring.  A left-sided nodule felt 
on rectal examination was also being monitored.  He reported 
underwent a transurethral incision of the prostate (TUI or 
TUIP) due to bladder neck contracture in 1999.

Importantly, a VA clinician in August 2000, after detecting a 
firm nodule on the left side of the Veteran's prostate, 
recommended the Veteran to see a urologist for evaluation.  
The Veteran declined stating that "even if it were cancerous 
he would not want to do anything done anyway," given his age 
of 78 years and being asymptomatic.  Nonetheless, the Veteran 
was noted to have a normal-size prostate with stable PSA's.

In May 2001, a VA clinician noted the Veteran's history of 
TURP with a foci of adenocarcinoma and nodule "who refused 
further work-up."  At that time, the Veteran declined a 
colon cancer screening stating that he did not want to find 
any problems that were not apparent "[s]ame goes with 
prostate, PSA, and prior nodule."

Again in March 2002 and May 2003, a VA clinician noted that 
the Veteran refused further workup of his prostate 
abnormalities.  He declined a rectal examination in January 
2003.

VA conducted PSA tests in June 1992, October 1992, January 
1993, November 1993, September 1994, February 1996, December 
1996, November 1997, October 1998, February 1999, April 1999, 
January 2003, and May 2003 which were within the stated 
reference ranges.  VA was aware of PSA tests conducted at 
Kaiser in July 2001.

A VA urology consultation in December 2003, due to low 
urinary tract dysfunction with urinary retention and failure, 
noted a PSA of 3.1 in January 2003.  The Veteran was placed 
on a Foly catheter.  A cytoscopy performed in March 2004 was 
significant only for a small posterior wall bullous lesion 
likely secondary to catheter irritation.  In May and August 
2004, the Veteran underwent transurethral incisions of the 
bladder neck due to bladder neck contracture.  The biopsy 
results indicated a diagnosis of nodular prostatic 
hyperplasia, predominantly stromal.  In October 2004, the 
Veteran was noted to be receiving private urology treatment 
with Dr. N.

Later in June 2005, VA detected a PSA level of 78.6 which was 
concerning for prostate cancer.  The VA clinician called the 
Veteran's private physician, Dr. N., to inform him of the PSA 
results.  On June 10, 2005, Dr. N. agreed that a bone scan 
should be conducted and indicated that he would be performing 
a repeat PSA in two weeks.  A bone scan revealed metastatic 
prostate cancer.

In August 2005, the Veteran was admitted to Good Samaritan 
Hospital due to acute pulmonary edema.  He was noted to have 
a history of prostate surgery in 1989 and 1998.  The 
discharge diagnoses included arteriosclerotic heart disease 
with acute pulmonary edema, remote inferior wall myocardial 
infarction and ischemic cardiomyopathy; hypertension; 
hyperlipidemia; chronic renal failure; and "?" metastatic 
prostate cancer.

A November 2005 statement from Dr. N., indicated treatment of 
the Veteran for obstructed voiding with urinary retention for 
many years which eventually led to a neurogenic, flaccid 
bladder.  This examiner was unsure of the Veteran's prostate 
treatment since 1989, but had been aware of a high PSA 
demonstrated in 2005 which failed to respond to therapy.

The appellant argues that VA failed to timely diagnose and 
treat a recurrence of the Veteran's prostate cancer, based on 
a recollection from a statement made by Dr. N that VA 
overlooked high PSA results for many years.  She indicated 
that VA failed to diagnose prostate cancer after TURP 
procedures performed in 2003-04.  She also relates that the 
Veteran's death was hastened when VA physicians took him off 
his blood pressure medication and placed him on Lasix 
instead, and improperly performed catheterizations which led 
to constant "staff" infections.

In May 2006, the Veteran's claims folder was reviewed by a VA 
physician.  This examiner noted the Veteran's history of 
prostate cancer in 1989, and follow-up VA treatment.  The 
Veteran had PSA values in the ranges from 1.51 to 3.1 up 
until January 2003, and a PSA value of 78.6 was first 
demonstrated in June 2005.  It was noted that the Veteran had 
declined further prostate workups since October 2004.  After 
review of additional evidence, the VA physician provided the 
following opinion:

Regarding the requested opinion, the veteran did 
have a documented history of prostate cancer and 
also had documentation of decline of further 
workup with continued evaluation for other 
urinary related complaints from urologist on a 
regular basis both within and outside the VA.  It 
appears the elevated PSA was an incidental 
finding.  Review of additional laboratory 
examinations prior to that do not indicate a 
significant elevation in alkaline phosphatase or 
other markers that would be significantly raising 
alarms for metastatic prostate cancer over and 
above the incidental finding at the time of 
hospitalization for congestive heart failure.  It 
does not appear that the metastatic prostate 
contributed to the congestive heart failure or 
proximally to the cause of death.

Examiner of the C-file finds that the VA was not 
negligent in diagnosis of metastatic prostate 
cancer in a timely manner.  The veteran had 
previously had a diagnosis of prostate cancer, 
which had been followed on a regular basis and 
the veteran declined additional workup.  It is 
the opinion of the examiner that the incidental 
finding of metastatic prostate cancer at the time 
of congestive heart failure is just that, an 
incidental finding.  It is not likely that it 
contributed significantly to the veteran's 
ultimate demise.

Overall, the Board finds that the competent medical evidence 
of record establishes that the cause of the Veteran's death 
did not result from carelessness, negligence, lack of proper 
skill, error in judgment, or similar incidence of fault on 
the part of the VA, it is not the result of an event that was 
not reasonably foreseeable, and is not attributable to a 
failure by VA to timely diagnose and treat metastatic 
prostate cancer, providing evidence against this claim.  The 
record is clear that VA had monitored the Veteran for 
prostate cancer for many years and that, in August 2000, the 
Veteran informed VA that he did not desire any further 
workups.  With respect to a detected prostate nodule, he 
stated "even if it were cancerous he would not want to do 
anything done anyway.

Simply stated, the Board finds that the post-service 
treatment records provide highly probative evidence against 
this claim. 

The record is also clear that the Veteran had been obtaining 
private treatment for his prostate problems by Dr. N.  The 
Board acknowledges the appellant's recollection of Dr. N. 
being surprised that VA had overlooked high PSA values for 
many years.  However, Dr. N. himself had been performed a PSA 
test in July 2001 and was consulted by VA when the high PSA 
value was found in June 2005, indicating VA's recognition 
that Dr. N. appeared to be the primary treating physician for 
this disorder.

In any event, the only competent medical opinion in this case 
comes from the May 2006 VA clinician who thoroughly and 
accurately reviewed the pertinent factual information in this 
case, and determined that VA was not negligent by diagnosing 
metastatic prostate cancer in an untimely manner.  Notably, 
the one statement of record from Dr. N does not attribute the 
cause of the Veteran's death to VA's treatment, or lack 
thereof, of the Veteran.

As there is no evidence that the appellant is trained or 
educated in medicine, her personal opinion in this matter has 
no probative value.  Espiritu v. Derwinski, 2 Vet. App. at 
494; 38 C.F.R. § 3.159(a).  Her recollections of what Dr. N 
may have told her holds little, if any, probative weight when 
compared to the documented lay and medical evidence in this 
case.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  To the 
extent it holds any probative value, it is greatly outweighed 
by the VA medical opinion of record.  There is no material 
doubt to be resolved in her favor.  38 U.S.C.A. § 5107(b).  
The claim, therefore, must be denied.

DIC under 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of DIC to a surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the 
rate of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his or her death.

The appellant filed her claim for DIC benefits in August 
2006.  This was after VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, in January 
2000, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for CUE in 
the adjudication of a claim or claims.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

The facts in this case are not in dispute, and may be briefly 
summarized.  Historically, the Veteran had his first period 
of active service from July 1940 to May 1945.  He was 
service-connected for right knee disability rated as 30 
percent disabling, a right hip and thigh scar rated as 10 
percent disabling and anxiety psychoneurosis rated as 10 
percent disabling, which combined to a 40 percent service-
connected rating.  See 38 C.F.R. § 4.125.

The Veteran had a second period of active service from 
October 1948 to December 1963.  

An RO rating decision in July 1964 granted additional service 
connection claims, resulting in a combined 70 percent 
service-connected rating.  More specifically, the Veteran 
received the following service-connected awards:

30 percent - psychoneurosis, anxiety reaction, 
chronic, associated with recurrent gastro-
intestinal dysfunction;
30 percent - limitation of motion, right knee, 
absent patella, right multiple scars with 
retained foreign bodies about the right knee;
10 percent - scars, right hip and thigh;
10 percent - neuropathy, sciatic, right, post-
traumatic;
0 percent - deformity, ischial tuberosity, right;
0 percent - urethritis, G.C.;
10 percent - deformity and irregularity of medial 
condyle, left knee;
0 percent - fracture fibula, left;
0 percent - hemorrhoids, operated.

An RO rating decision in May 1969, noting the Veteran's 
steady employment in a civil service occupation, reduced the 
evaluation for the service-connected anxiety reaction to 10 
percent disabling effective August 1, 1969, resulting in a 
combined 60 percent service-connected rating.

On December 1, 1989, the RO received a written statement from 
the Veteran arguing that his service-connected rating should 
not have been reduced in 1969 as he had shown no improvement 
of his disabilities.  He stated that, due to his failing 
health and other pressures, he took an early retirement from 
the Civil Service.  Thereafter, he found out that he could 
not find work, was unable to do jobs that were available, and 
had not worked since 1977.  He stated that, since 1977, the 
conditions for which he received VA compensation went from 
bad to worse in all categories.

At that time, a communication from the Veteran's 
congressional representative stated the Veteran's contentions 
as follows: "Why was his service connection downgraded to 
60% and how can he go about getting it back to 70%."

The medical evidence submitted by the Veteran in December 
1989 reflected a history of TURP in October 1989 with a 
biopsy returning a diagnosis of prostatic adenocarcinoma; 
mild left ventricular enlargement and mild mitral 
regurgitation; and CRF secondary to BPH.

In a statement received in August 1990, the Veteran clarified 
his claim as follows:

I have had a combined rating of 60 percent for 
many years.  My right knee is rated 30% and 
recently it become stiff and painful.  My doctor 
at Palo Alto VAMC is considering a total knee 
replacement.
I am also being seen for my kidney disease which 
is rated 10 percent.  My next appointment is at 
the Renal Clinic on July 24th.

I would like a re-evaluation of my service-
connected conditions based on their worsening 
over the years.

An RO rating decision in September 1990 denied an increased 
rating for service-connected disability, noting that the 
Veteran appeared to think that he was service-connected for a 
kidney condition, and that he should be provided an 
explanation as to his service-connected conditions.  

On September 21, 1990, the RO sent the Veteran a letter 
indicating that more information was deemed necessary to 
process his claim.  In additional to providing treatment 
records, the Veteran was requested to identify "THE NATURE 
OF THE ILLNESS, DISEASE OR INJURY FOR WHICH YOU ARE CLAIMING 
BENEFITS."  The Veteran was further informed that the 
service department had been unable to locate records of his 
treatment for a claimed, but unspecified, kidney disease.  
The Veteran was provided a one year period within which to 
provide the requested information, otherwise VA could not pay 
benefits for an earlier date to which he may be entitled.

On September 26, 1990, the RO notified the Veteran of its 
decision as follows:

We have carefully considered your claim for 
increased compensation for your service-connected 
right knee disability.  The evidence does not 
warrant any change in our previous determination 
concerning the following conditions: Right knee 
disability 30%.

In reaching this decision we considered the 
following evidence: VAMC, Palo Alto outpatient 
treatment notes from October 2, 1989 to August 
28, 1990.

We reached this decision because you already have 
the maximum evaluation for a knee unless 
extension lacks 30 degrees or the joint is 
actually ankylosed (frozen).  The records do not 
show these conditions exist.

In your letter you said you were having treatment 
for a kidney condition we have not established 
you as being service connected for a kidney 
condition.  Below we have listed the conditions 
you are service connected for:

Right knee 30%
Anxiety reaction 10%
Scars right hip and thigh 10%
Neuropathy 10%
Deformity Ischial Tuberosity right 0%
Urethritis 0%
Deformity and irregularity left knee 10%
Fracture fibia left 0%
Hemorrhoids 0%

Please see the enclosed VA Form 1-1407 which 
explains your procedural and appeal rights.

Notably, the RO's September 1990 letter reflects a VA Form 1-
1407 was enclosed, and that copies were provided to the 
Veteran's representative.

The record does not reflect that the Veteran filed any 
written document disagreeing with the RO's September 1990 
determination within one year from receiving notice.  That 
decision, therefore, is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  See Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006) (a rating decision assigning a 
disability rating and effective date of award becomes final 
if not appealed, and the only basis for challenging the 
effective date is a motion to revise the decision based on 
CUE).

In this case, the appellant has challenged the RO's September 
1990 decision on the basis of CUE, by arguing that the RO 
failed to adjudicate a reasonably raised claim of entitlement 
to TDIU.  This argument fails for two reasons.

An RO decision that has become final may not be reversed or 
revised in the absence of CUE.  38 U.S.C.A. § 5109A.  In 
order to establish CUE, the appellant must show: (1) that 
either the facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the decision was made, and 
(3) that, had the error not been made, the outcome would have 
been manifestly different.  Grover v. West, 12 Vet. App. 109, 
112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  A mere disagreement with how the facts were weighed 
or evaluated is insufficient to substantiate an allegation of 
CUE.  Russell, 3 Vet. App. at 314.

First, the record before the RO in September 1990 included 
the Veteran's December 1989 letter which alleged a worsening 
of his service-connected disabilities (not mentioning any 
disability in particular) and that he was unable to perform 
the types of jobs which were "available."  This letter was 
accompanied by a communication from the Veteran's 
congressional representative requesting a reinstatement of 
the "70%" rating, and VA clinical records reflecting 
treatment for non-service connected conditions, including 
CRF.  A subsequent statement from the Veteran identified a 
worsening of his service-connected right knee disability, and 
a non-service connected kidney disease, and requested a re-
evaluation of his condition.  At no time did the Veteran 
specifically claim that his acknowledged service-connected 
disabilities rendered him unable to obtain and maintain 
substantially gainful employment.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  

The United States Court of Appeals for the Federal Circuit 
has emphasized VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  In Roberson, the U.S. Court of Appeals for the 
Federal Circuit held that "[o]nce a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability ... VA must consider TDIU."  Roberson, 251 
F.3d at 1384.

VA will grant a TDIU rating when the evidence shows that the 
veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Eligibility for TDIU benefits are predicated on having one 
service-connected disability rated at least 60 percent or two 
or more such disabilities, with at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  Otherwise, extraschedular 
consideration would have to be given by the Director of 
Compensation and Pension service.  38 C.F.R. § 4.16(b).

In September 1990, the Veteran did not meet the schedular 
ratings for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  The Board finds that the statements from the 
Veteran himself, or the evidence contained in the VA clinical 
records, also did not reasonably raise a TDIU claim on an 
extraschedular basis as there was no lay or medical evidence 
of unemployability due to service-connected disability.  See 
Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson, 251 
F.3d at 1384.  This seems apparent due to the lack of 
specificity on the part of the Veteran, and the RO's 
reasonable interpretation of the Veteran's statements which 
led them to believe that the Veteran was attributing his 
employment difficulties to a non-service connected kidney 
disease, which led to a letter requesting clarification as to 
the benefits being sought and how he could take the actions 
necessary to establish service connection for the condition.  
The Veteran abandoned any claim of TDIU (if any) by not 
responding to the RO's request for clarification.  38 C.F.R. 
§ 3.158.

Second, even assuming that an informal TDIU claim had been 
raised, that claim was denied in the September 1990 RO rating 
which denied the Veteran's claim for an increased rating.  
Ingram v. Nicholson, 21 Vet. App. 232, 248-49 (2007) (holding 
that, where an RO decision assigns a particular disability 
rating less than 100%, the appellant is understood to have 
"received general notice of the denial of [his] TDIU claim[ 
]," the underlying RO decision is final, and "CUE [i]s the 
only appropriate way to attack the RO's decision"); see also 
Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed.Cir. 2006) 
("Where the veteran files more than one claim with the RO at 
the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed 
denied."); Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. 
Cir. 2005) ("[W]hen VA violates Roberson [, supra,] by 
failing to construe the veteran's pleadings to raise a claim 
... the error is ... properly corrected through a CUE 
motion."). 

A review of the evidence of record before the RO in September 
1990 includes no competent medical evidence that the 
Veteran's service-connected disabilities, either singly or in 
combination, precluded him from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  As such, it is not absolutely clear 
that the RO committed CUE, or an outcome determinative error, 
and this aspect of the claim must be denied as a matter of 
law.  

After the RO's September 1990 rating decision, the record 
next reflects that the Veteran filed a claim for an increased 
rating on October 27, 1998, and the RO ultimately awarded a 
100 percent schedular rating effective to this date.  As the 
Veteran died more than 5-years following his separation from 
active service, and was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death, the criteria for an award of 
DIC under 38 U.S.C.A. § 1318 have not been met.

Accordingly, the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318 must be denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

While not at issue before the Board at this time, in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  The Board has 
considered the standards of Hupp in addressing the claims 
before the Board at this time.

Pre-adjudicatory RO letters in October 2005 (DIC claim under 
38 U.S.C.A. § 1318) and March 2006 (DIC claim under 
38 U.S.C.A. § 1151) advised the appellant of the types of 
evidence and/or information deemed necessary to substantiate 
her claims, the relative duties on the part of herself and VA 
in developing her claims, and to submit all evidence in his 
possession pertinent to her claims.  

With the exception of providing pre-adjudicatory notice of 
the downstream elements of establishing a disability rating 
and effective date of award should service connection be 
established, the appellant was provided compliant pre-
adjudicatory VCAA notice on both of her claims being decided 
on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claim under 38 U.S.C.A. § 1318, the claim 
must be denied as a matter of law and no further notice would 
be required to the appellant.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the claims remain denied, these issues are not implicated so 
that no prejudice accrues to the appellant.

VA has a duty to assist the appellant in the development of 
the claims.  This duty includes assisting the appellant in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs, his 
VA clinical records, and all private medical records which 
the appellant has identified and authorized to obtain on her 
behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  In this case, the RO obtained a medical 
opinion based upon review of the claims folder to evaluate 
the claim under 38 U.S.C.A. § 1151.  The Board finds that 
this opinion accurately recites the factual record, and 
provides all findings necessary for a fair adjudication of 
the claim.  Medical opinion is not warranted for the claim 
under 38 U.S.C.A. § 1318.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

The claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is denied.

The claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, to include the issue of whether the RO 
CUE in failing to adjudicate a pending claim for TDIU, is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


